CCA 201400251. On consideration of Appellee’s motion to strike Appellant’s brief, motion to strike pages from the joint appendix, motion for exception to the rule, motion to correct errata, corrected motion to strike Appellant’s brief, and corrected motion to strike pages from the joint appendix, it is ordered that Appellee’s motions to correct errata and for exception to the rule, are hereby granted; Appellee’s corrected motion to strike pages from the joint appendix and corrected motion to strike Appellant’s brief are hereby denied; and Appellee’s motions to strike pages from the joint appendix and to strike Appellant’s brief are hereby denied as moot.*

 Judge Ryan did not participate.